DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent to Bargar by 5,222,170US.
In terms of claim 7, Bargar teaches An optical fiber feedthrough  (Figure 1) for performing optical communication via an optical fiber(Figure 1: 16) between an element  (Figure 1: 7) accommodated inside of an air-tightly-sealed package (Col 5 lines 10-20; hermetic) and any device arranged outside of the package (Figure 11 or Figure 3), the optical fiber feedthrough being mountable to the package (Figure 1: 12), the optical fiber feedthrough comprising: a sleeve (Figure 1: 19) which has a tubular shape (Figure 1: 19), and includes an end portion on a first direction side and an end portion on a second direction side (left and right side of Figure 1), the first direction being one direction Patent along an axial direction and the second direction being another direction along the axial direction (Figure 1), the sleeve (19) being mountable to the package such that the end portion on the first direction side is located on an inner side of the package  (Figure 1: right side) and the end portion on the second direction side is located on an outer side of the package (Figure 1: left side), the sleeve (19) further including a through hole which extends in the axial direction and allows communication between the inside and the outside of the package (hole within 9 and 18); and an elastic tube (14) including: an insertion portion entering the inside of the through hole from an outer end portion being an end portion on the second direction side of both end portions of the through hole of the sleeve (Figure 1: 14); and a projection portion  (tip of 9) projecting to the outside of the sleeve from the outer end portion (Figure 1: 9), wherein the optical fiber is insertable into the through hole of the sleeve and the elastic tube, and wherein an outer peripheral surface of the elastic tube and an inner peripheral surface of the through hole of the sleeve are fixed to each other with an adhesive (epoxy; col 5 lines 15-25).
As for claim 8, Bargar teaches the device of claim 7; wherein the elastic tube (14) is formed such that, when the elastic tube is bent into an L shape (Figure 1: 14) under a state in which the optical fiber is inserted thereinto, a curvature radius of a bending deformation portion of the optical fiber becomes equal to or larger than a curvature radius corresponding to an upper limit value of a standard of a bending loss of the optical fiber (Figure 1: curvature of tube is equal to or larger than the fiber because it houses the fiber thus requiring a larger radius in order to fit the fiber inside).
As for claim 9, Bargar teaches the device of claim 7; wherein a curvature radius of a bending deformation portion of the elastic tube in a case in which a bending load acts on the elastic tube so that the elastic tube is bent and deformed is larger than a curvature radius of a bending deformation portion of the optical fiber in a case in which the same bending load acts on the optical fiber so that the optical fiber is bent and deformed (Figure 1: the load cause a deformation that is larger than a curvature radius of the fiber because the tube houses the fiber and thus require a larger bending radius).
As for claim 10, Bargar teaches the device of claim 7; wherein a length of the insertion portion of the elastic tube is 1 mm or more, and a length of the projection portion of the elastic tube is 2 mm or more (Figure 9c).
As for claim 13, Bargar teaches the device of claim 7; wherein the optical fiber is fixed to the sleeve and the elastic tube under a state in which the optical fiber is inserted into the through hole of the sleeve and the elastic tube (Figure 1: 14 and 16), and wherein the optical fiber extends from an end portion on the second direction side of the projection portion of the elastic tube (Figure 1: 14).
As for claim 14, Bargar teaches the device of claim 7; wherein a length of a part of the optical fiber in the axial direction, the part extending from the end portion of the projection portion on the second direction side is longer than a length of the projection portion in the axial direction (Figure 9c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Bargar by 5,222,170US.
Regarding claim 11, Bargar teaches an elastic tube having a thickness.
Bargar does not teach wherein the thickness is .2mm or more along the orthogonal direction.
It would have been obvious to one ordinary skill in the art before the effective filing date of the current application to modify the thickness of tube in order ensure proper durability is maintain throughout the lifetime of the device. This modification will result in a more durable tubular housing. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). 
Regarding claim 12, Bargar teaches wherein the optical fiber includes: a first optical fiber for transmitting an optical signal from the outside to the inside of the package (Figure 1); Bargar does not teach a second optical fiber for transmitting an optical signal from the inside to the outside of the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to duplicate a second optical fiber in order to increase the scalability of the device to house more optical inputs and output components, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
	Regarding claims 15 and 16, Bargar teaches the device of claim 7. Bargar does not teach wherein a common adhesive is loaded between an outer peripheral surface of the insertion portion of the elastic tube and an inner peripheral surface of the through hole of the sleeve over an entire periphery from an end portion on the first direction side to an end portion on the second direction side of the insertion portion; and wherein an adhesive loaded inside of a through hole of the elastic tube and the adhesive loaded between the outer peripheral surface of the insertion portion of the elastic tube and the inner peripheral surface of the through hole of the sleeve are common with each other.  However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because by adjusting the location of adhesive does not prevent the device to couple light.  The benefits of this modification include a common adhesive being loaded between an outer peripheral surface of the insertion portion of the tube and the inner peripheral surface of the hole. This modification will ensure the device mechanical coupling strength is increase and ensure the coupling joint can withstand daily use.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. In this instant the applicant argued the prior art of Bargar does not teach “an end portion of a first direction side is located on an inner side of the package and the end portion on the second direction side is located on an outer side of the package” (Remarks Page 7: 2nd Paragraph).
The examiner respectfully disagree as Bargar does show a sleeve (Figure 1: 10 having flange ends 19 and 22) shown in Figure 8, having an element 10 which contains two flange ends 19 and 22). Figure 1 illustrates 1 flange ends is located outside of the package 12 while one flange ends is located inside of the bottom most wall 13 of the package 12. Since the sleeve 10 has an end that is located inside of the bottom most wall 13 it meets the limitation of “an end portion of a first direction side is located on an inner side of the package” because the end portion of that side of flange is positioned within the inner cavity sidewall 13.
The applicant further argues that Bargar does not teach an elastic tube and that element 14 does not qualify as an elastic tube (Remarks Page 7: 3rd Paragraph).
The examiner respectfully disagrees because as shown in Figure 1, the outer tubular layer of 14 is in a bend state. Figure 2 further illustrate the 14 is capable of being a straighten states thus making the layer of 14 being elastic or bendable. Figure 11 further illustrates layer 14 is of tubular shape and design. 
The applicant further argued the tube element 14 does not have “an insertion portion and a projection portion as recited in claim 7 (Remarks Page 7; 4th Paragraph).
The examiner respectfully disagrees because as shown in Figure 11, the portion of 11 that is to left of the crimp area 15 is considered the insertion portion, the projection portion can either be portion that is in the area of housing 11 or outside of the housing 9 altogether as shown in Figure 1. Both ends are located or projected to outside the through hole which is defined by the opening of 9.
The applicant further argues the prior art does not teach wherein “an outer peripheral surface of the elastic tube and the inner peripheral surface of the through ole of the sleeve are fixed to each other with an adhesive.
The examiner respectfully disagrees because Bargar does teach wherein the fiber 16 having tubular layer 14 is sealed to 9 using a glass seal or epoxy (both materials qualifies as an adhesive).
Therefore, this action is made FINAL for the reason(s) detailed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/SUNG H PAK/           Primary Examiner, Art Unit 2874